DETAILED ACTION
This office action is in response to amendment on August 23rd, 2021. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 23rd, 2021 has been entered. Claim 1-18 remain pending in the application. Applicant’s amendment to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on May 21st, 2021.
Response to Arguments
In the remark, Applicant argued as follows:
Applicant claimed that Golov discloses the use of sensors to provide vehicle control and operation. The use of sensors is mainly to identify erroneous navigational and operational choices. Therefore, it is not obvious to incorporate the teaching of Batcheller which discloses to monitor and store vibration data. Applicant argued that vibration data is not likely to make impact on operation or navigation of the vehicle (Remark, page 8 – 9).
Batcheller discloses an “automatic” activation in monitoring and collecting vibration data at time of an event. Therefore, the combination of Golov and Batcheller failed to teach the amended portion “monitor for event conditions, concurrently, comprising both an automated event condition and a manual trigger action” (Remark, page 9 – 10).

Regarding to point (a), Examiner respectfully disagreed. Autonomous vehicles are inherently equipped with sensors for collecting data to assist vehicle’s navigational and operational decision. However, Golov doesn’t focus on providing an improvement on vehicle’s navigation and operation, but Golov, [Par. 0009], “Embodiments described herein provide an improved solution for recording vehicle sensor data generated immediately prior to and possibly during an event (e.g., collision or near collision involving the respective vehicle or vehicle nearby), while also providing a solution for recording the vehicle sensor data in the event of a power loss”). The data stored in the black box data recorder is not directly used for controlling vehicle’s navigation and operation, but rather to determine the cause of the triggered event during a post event analysis (Golov, [Par. 0032], “The raw vehicle sensor data from the first cyclic buffer stored in the non-volatile storage can be accessed to assist in determining the cause of the event”). Therefore, it would have been obvious to incorporate the teaching of Batcheller which discloses to monitor and collect vibration data at the time of triggered event. Some particular parts of the vehicle could fail under a high level of vibration that might cause the event to happen. By monitoring and storing vibration data to the black box data recorder at the time of triggered event, it allows engineers to perform a more detailed post-event analysis to identify the cause of the event. 

Regarding to point (b), Applicant’s arguments with respect to the 103 rejection of claim 1 has been considered but are deemed moot in view of new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 9, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Golov, Gil (Publication No. US 20210090356 A1; hereafter Golov) in view of Horne et al. (Publication No. US 20140375478 A1; hereafter Horne). 

Regarding to claim 1, Golov teaches a sensing system for a transport vehicle comprising:  
	A hardware processor ([Par. 0037], “set of one or more processors”) a buffer memory ([Par. 0010], “two cyclic buffers are provided to record vehicle sensors data”), and a non-volatile data storage ([Par. 0010], “a non-volatile memory (NVM)”)
	wherein the sensing system is configured to: 
	be integrated into the transport vehicle ([Par. 0011], “an autonomous driving vehicle that is capable of incorporating an improved black box recorder in accordance with one embodiment. The autonomous vehicle 102 may incorporate an on-board diagnostic system, such as a computer, that continuously monitors the status of the vehicle operating systems”)
	receive, from a [[vibration]] sensor configured to detect [[vibrations]] from a mechanical element of the transport vehicle, a real-time raw [[vibration]] data for the mechanical element 
([Par. 0012], “ Autonomous vehicle 102 may incorporate different types of vehicle sensors, including a tire pressure monitoring system, inertia sensors, one or more cameras or similar technology such as radar, lidar, laser, sonar, to give a few example”

[Par. 0026], “The onboard sensors on the autonomous vehicle begin generating data when the vehicle begins operation. These sensors may include GPS data, video or other cameras, radar, lidar, sonar, and laser data, to give just a few examples. This data is generated upon start-up 304. The raw vehicle sensor data is placed into the first cyclic buffer 306. The first cyclic buffer may receive sensor data directly from the sensors”)

	retain in the buffer memory the received the real-time raw [[vibration]] data for the mechanical element, wherein the buffer memory is a circular memory buffer which is configured to maintain a dynamic storage of a recent raw [[vibration]] data for a designated duration of time prior to and including a current time
([Par. 0009], “Embodiments described herein provide an improved solution for recording vehicle sensor data generated immediately prior to and possibly during an event (e.g., collision or near collision involving the respective vehicle or vehicle nearby), while also providing a solution for recording the vehicle sensor data in the event of a power loss”

[Par. 0027], “The first cyclic buffer holds the raw sensor data for a period of time as determined, in one embodiment, by the buffer capacity. As new raw sensor data is received, the oldest raw vehicle sensor data stored in the first cyclic buffer is overwritten with the new raw vehicle sensor data. In one example, the first cyclic buffer has the capacity to store 30 seconds of raw vehicle sensor data”)

receive, at the hardware processor, a trigger signal for raw-data storage (TSRDS) 
([Par. 0031], “At some point during operation, the autonomous vehicle may be involved in an event, such a collision or near collision 312. A near collision could be identified as sudden braking event, a sudden activation of the braking system, or a steering event resulting in a swerving of the vehicle, any of which would trigger a signal from one or more inertia sensors, or other types sensors detecting a measurement above a preset threshold”).
upon receiving the TSRDS, transfer the recent raw [[vibration]] data from the circular memory buffer to the non-volatile data storage. 
([Par. 0010], “first cyclic buffer records raw vehicle sensor data on a volatile memory, while a second cyclic buffer records the same vehicle sensor data, as compressed data, on a non-volatile memory (NVM). In a case of a collision or near collision, data in both buffers is available for retrieval. The data in both buffers may also be flushed into a non-volatile (NV) storage for retrieval”

[Par. 0019], “In one embodiment, the event generates a signal to be sent to the cyclic
buffers, causing the data to be flushed into the NVM storage”), wherein: 

	the non-volatile data storage is configured to retain a storage of raw [[vibration]] data for the designated duration of time prior to and including a time of the TSRDS. ([Par. 0033], “Following the occurrence of the event, in one embodiment the recording of the vehicle sensor data is suspended, at least temporarily, to prevent the current data held in the first and second cyclic buffers from being overwritten 314. Provided no power disruption occurred, in response to the event, a signal is sent to the first cyclic buffer and the second cyclic buffer causing the first and second cyclic buffers to flush their contents to the non-volatile storage 316. The raw vehicle sensor data from the first cyclic buffer stored in the non-volatile storage can be accessed to assist in determining the cause of the event” wherein the raw sensor data stored in the non-volatile storage can’t be overwritten and was collected before and at the time of the trigger signal).


	Golov teaches a black box data recorder that retains raw sensor data prior and at the time of triggered event as described above, but does not explicitly disclose to monitoring for event condition, concurrently both an automated event condition and a manual trigger action; receiving vibration data from vibration sensor; the TSRDS being generated at at least one of (a) the automated event condition comprising a time of a flight event or after the flight event or (b) the manual trigger action comprising a time of manual triggering. 

	However, Horne teaches to monitoring for event condition, concurrently both an automated event condition and a manual trigger action; ([Par. 0020], “the runway takeoff monitor system is manually activated by the pilot or co-pilot. Preferably, in manual activation embodiments, activation by the pilot or co-pilot is part of a take off Standard Operation Procedure (SOP) provided by the flight department to the flight crew. In some embodiments, activation of the runway takeoff monitor system is automatic, such as by the flight computer 102 as shown in FIG. 1, at some point on the taxiway 202 or the runway 204” where this is interpreted as when a recording request is activated automatically or manually by pilot, the runway takeoff monitor system starts recording sensor data at the time of the takeoff event.)

receive vibration data from vibration sensor ([0018], “it will be appreciated that each of the various flight systems100 typically includes one or more sensors. In general, a sensor is a device that measures a physical quantity and converts the measurement into a signal received by a system or the flight computer 102.In general, sensors are used to sense any number of physical quantities, such as light, motion, temperature, magnetic fields, gravitational forces, humidity, vibration, pressure, electrical fields, current, voltage, sound, and other physical aspects of the aircraft or a surrounding environment. Non-limiting examples of sensors include, but is not limited to weight-on-wheel sensors, vibration sensors, air speed sensors, altimeter, gyroscope, inertial reference unit, magnetic compass, navigation instrument sensors, throttle position sensor, pitch, roll and yaw sensors, etc.” wherein it is inherent that received sensor data is stored in a storage)

the TSRDS being generated at at least one of (a) ) the automated event condition comprising a time of a flight event or after the flight event ([Par. 0020], “In some embodiments, activation of the runway takeoff monitor system is automatic, such as by the flight computer 102 as shown in FIG. 1, at some point on the taxiway 202 or the runway 204”) or (b) ) the manual trigger action comprising a time of manual triggering ([Par. 0020], “the runway takeoff monitor system is manually activated by the pilot or co-pilot. Preferably, in manual activation embodiments, activation by the pilot or co-pilot is part of a take off Standard Operation Procedure (SOP) provided by the flight department to the flight crew”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Golov to incorporate the teaching of Horne. The modification would have been obvious because by accounting both automatically and manually triggered event, it could allow the driver to be able to manually trigger data recording process during an abnormal driving situation or in a case that the black box data recorder doesn’t automatically activate at the time of the event.  Another motivation is some particular parts of the transport vehicle could fail under a high level of vibration that might cause the event to happen. By monitoring and storing vibration data to the black box data recorder at the time of triggered event, it allows engineers to perform a more detailed post-analysis to identify the cause of the event. 

Regarding to claim 3, the combination of Golov and Horne teaches the system of claim 1.
Horne further teaches wherein the system is configured to receive a plurality of real-time raw vibration data signals from a plurality of respective vibration sensors. ([0018], “it will be appreciated that each of the various flight systems100 typically includes one or more sensors. In general, a sensor is a device that measures a physical quantity and converts the measurement into a signal received by a system or the flight computer 102.In general, sensors are used to sense any number of physical quantities, such as light, motion, temperature, magnetic fields, gravitational forces, humidity, vibration, pressure, electrical fields, current, voltage, sound, and other physical aspects of the aircraft or a surrounding environment. Non-limiting examples of sensors include, but is not limited to weight-on-wheel sensors, vibration sensors, air speed sensors, altimeter, gyroscope, inertial reference unit, magnetic compass, navigation instrument sensors, throttle position sensor, pitch, roll and yaw sensors, etc.”)



Regarding to claim 7, Golov teaches a method for sensing via a monitoring system integrated into a vehicle ([Par. 0011], “an autonomous driving vehicle that is capable of incorporating an improved black box recorder in accordance with one embodiment. The autonomous vehicle 102 may incorporate an on-board diagnostic system, such as a computer, that continuously monitors the status of the vehicle operating systems”), the method comprising: 
	receiving at the monitoring system, from a [[vibration]] sensor which is configured to detect [[vibrations]] from a mechanical element of the transport vehicle, a real-time raw [[vibration]] data for the mechanical element
([Par. 0012], “ Autonomous vehicle 102 may incorporate different types of vehicle sensors, including a tire pressure monitoring system, inertia sensors, one or more cameras or similar technology such as radar, lidar, laser, sonar, to give a few example”

[Par. 0026], “The onboard sensors on the autonomous vehicle begin generating data when the vehicle begins operation. These sensors may include GPS data, video or other cameras, radar, lidar, sonar, and laser data, to give just a few examples. This data is generated upon start-up 304. The raw vehicle sensor data is placed into the first cyclic buffer 306. The first cyclic buffer may receive sensor data directly from the sensors”).

retain in the buffer memory the received the real-time raw [[vibration]] data for the mechanical element, wherein the buffer memory is a circular memory buffer which is configured to maintain a dynamic storage of a recent raw [[vibration]] data for a designated duration of time prior to and including a current time.
( [Par. 0009], “Embodiments described herein provide an improved solution for recording vehicle sensor data generated immediately prior to and possibly during an event (e.g., collision or near collision involving the respective vehicle or vehicle nearby), while also providing a solution for recording the vehicle sensor data in the event of a power loss”

[Par. 0027], “The first cyclic buffer holds the raw sensor data for a period of time as determined, in one embodiment, by the buffer capacity. As new raw sensor data is received, the oldest raw vehicle sensor data stored in the first cyclic buffer is overwritten with the new raw vehicle sensor data. In one example, the first cyclic buffer has the capacity to store 30 seconds of raw vehicle sensor data”).

receiving, at the hardware processor of the monitoring system, a trigger signal for raw-data storage (TSRDS) indicative of the automated event condition comprising a [[flight]] event of the transport vehicle ([Par. 0031], “At some point during operation, the autonomous vehicle may be involved in an event, such a collision or near collision 312. A near collision could be identified as sudden braking event, a sudden activation of the braking system, or a steering event resulting in a swerving of the vehicle, any of which would trigger a signal from one or more inertia sensors, or other types sensors detecting a measurement above a preset threshold” wherein it is interpreted as when a collision or a near collision happens, the black box data recorder is automatically activated to retain sensor data).

upon receiving the TSRDS, transfering the recent raw [[vibration]] data from the circular memory buffer to the non-volatile data storage of the monitoring system. 
([Par. 0010], “first cyclic buffer records raw vehicle sensor data on a volatile memory, while a second cyclic buffer records the same vehicle sensor data, as compressed data, on a non-volatile memory (NVM). In a case of a collision or near collision, data in both buffers is available for retrieval. The data in both buffers may also be flushed into a non-volatile (NV) storage for retrieval”

[Par. 0019], “In one embodiment, the event generates a signal to be sent to the cyclic
buffers, causing the data to be flushed into the NVM storage”), wherein: 

	the method causes to be retained in the non-volatile data storage a storage of raw [[vibration]] data for the designated duration of time prior to and including a time of the TSRDS. ([Par. 0033], “Following the occurrence of the event, in one embodiment the recording of the vehicle sensor data is suspended, at least temporarily, to prevent the current data held in the first and second cyclic buffers from being overwritten 314. Provided no power disruption occurred, in response to the event, a signal is sent to the first cyclic buffer and the second cyclic buffer causing the first and second cyclic buffers to flush their contents to the non-volatile storage 316. The raw vehicle sensor data from the first cyclic buffer stored in the non-volatile storage can be accessed to assist in determining the cause of the event” wherein the raw sensor data stored in the non-volatile storage can’t be overwritten and was collected before and at the time of the triggered signal).


	Golov teaches a black box data recorder that retains raw sensor data prior and at the time of triggered event as described above, but does not explicitly disclose to monitoring for event condition, concurrently both an automated event condition and a manual trigger action; receiving vibration data from vibration sensor; the TSRDS being generated at the time of the flight event or after the flight event or the manual trigger action comprising a time of manual triggering;

	However, Horne teaches to monitoring for event condition, concurrently both an automated event condition and a manual trigger action; ([Par. 0020], “the runway takeoff monitor system is manually activated by the pilot or co-pilot. Preferably, in manual activation embodiments, activation by the pilot or co-pilot is part of a take off Standard Operation Procedure (SOP) provided by the flight department to the flight crew. In some embodiments, activation of the runway takeoff monitor system is automatic, such as by the flight computer 102 as shown in FIG. 1, at some point on the taxiway 202 or the runway 204” where this is interpreted as when a recording request is activated automatically or manually by pilot, the runway takeoff monitor system starts recording sensor data at the time of the takeoff event.)

receive vibration data from vibration sensor ([0018], “it will be appreciated that each of the various flight systems100 typically includes one or more sensors. In general, a sensor is a device that measures a physical quantity and converts the measurement into a signal received by a system or the flight computer 102.In general, sensors are used to sense any number of physical quantities, such as light, motion, temperature, magnetic fields, gravitational forces, humidity, vibration, pressure, electrical fields, current, voltage, sound, and other physical aspects of the aircraft or a surrounding environment. Non-limiting examples of sensors include, but is not limited to weight-on-wheel sensors, vibration sensors, air speed sensors, altimeter, gyroscope, inertial reference unit, magnetic compass, navigation instrument sensors, throttle position sensor, pitch, roll and yaw sensors, etc.” wherein it is inherent that received sensor data is stored in a storage)

the TSRDS being generated at the time of the flight event or after the flight event or the manual trigger action comprising a time of manual triggering; ([Par. 0020], “the runway takeoff monitor system is manually activated by the pilot or co-pilot. Preferably, in manual activation embodiments, activation by the pilot or co-pilot is part of a take off Standard Operation Procedure (SOP) provided by the flight department to the flight crew”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Golov to incorporate the teaching of Horne. The modification would have been obvious because by accounting both automatically and manually triggered event, it could allow the driver to be able to manually trigger data recording process during an abnormal driving situation or in a case that the black box data recorder doesn’t automatically activate at the time of the event.  Another motivation is some particular parts of the transport vehicle could fail under a high level of vibration that might cause the event to happen. By monitoring and storing vibration data to the black box data recorder at the time of triggered event, it allows engineers to perform a more detailed post-analysis to identify the cause of the event. 

Regarding to claim 9, the combination of Golov and Horne teaches the method of claim 7.
Horne further teaches to receive a plurality of real-time raw vibration data signals from a plurality of respective vibration sensors of the transport vehicle. ([0018], “it will be appreciated that each of the various flight systems100 typically includes one or more sensors. In general, a sensor is a device that measures a physical quantity and converts the measurement into a signal received by a system or the flight computer 102.In general, sensors are used to sense any number of physical quantities, such as light, motion, temperature, magnetic fields, gravitational forces, humidity, vibration, pressure, electrical fields, current, voltage, sound, and other physical aspects of the aircraft or a surrounding environment. Non-limiting examples of sensors include, but is not limited to weight-on-wheel sensors, vibration sensors, air speed sensors, altimeter, gyroscope, inertial reference unit, magnetic compass, navigation instrument sensors, throttle position sensor, pitch, roll and yaw sensors, etc.”)

Regarding to claim 13, Golov teaches a computer-readable, non-transitory storage medium storing instructions that, when executed by a hardware processor of a monitoring system integrated into a vehicle ([Par. 0011], “an autonomous driving vehicle that is capable of incorporating an improved black box recorder in accordance with one embodiment. The autonomous vehicle 102 may incorporate an on-board diagnostic system, such as a computer, that continuously monitors the status of the vehicle operating systems”), causes the hardware processor to execute a method for storing [[vibration]] data ([Par. 0010], “two cyclic buffers are provided to record vehicle sensors data”), the method comprising: 
	receiving at the monitoring system, from a [[vibration]] sensor which is configured to detect [[vibrations]] from a mechanical element of the transport vehicle, a real-time raw [[vibration]] data for the mechanical element 
([Par. 0012], “Autonomous vehicle 102 may incorporate different types of vehicle sensors, including a tire pressure monitoring system, inertia sensors, one or more cameras or similar technology such as radar, lidar, laser, sonar, to give a few example”

[Par. 0026], “The onboard sensors on the autonomous vehicle begin generating data when the vehicle begins operation. These sensors may include GPS data, video or other cameras, radar, lidar, sonar, and laser data, to give just a few examples. This data is generated upon start-up 304. The raw vehicle sensor data is placed into the first cyclic buffer 306. The first cyclic buffer may receive sensor data directly from the sensors”)

retain in the buffer memory the received the real-time raw [[vibration]] data for the mechanical element, wherein the buffer memory is a circular memory buffer which is configured to maintain a dynamic storage of a recent raw [[vibration]] data for a designated duration of time prior to and including a current time.
( [Par. 0009], “Embodiments described herein provide an improved solution for recording vehicle sensor data generated immediately prior to and possibly during an event (e.g., collision or near collision involving the respective vehicle or vehicle nearby), while also providing a solution for recording the vehicle sensor data in the event of a power loss”

[Par. 0027], “The first cyclic buffer holds the raw sensor data for a period of time as determined, in one embodiment, by the buffer capacity. As new raw sensor data is received, the oldest raw vehicle sensor data stored in the first cyclic buffer is overwritten with the new raw vehicle sensor data. In one example, the first cyclic buffer has the capacity to store 30 seconds of raw vehicle sensor data”).

receiving, at the hardware processor of the monitoring system, a trigger signal for raw-data storage (TSRDS) indicative of the automated event condition comprising a [[flight]] event of the transport vehicle.  ([Par. 0031], “At some point during operation, the autonomous vehicle may be involved in an event, such a collision or near collision 312. A near collision could be identified as sudden braking event, a sudden activation of the braking system, or a steering event resulting in a swerving of the vehicle, any of which would trigger a signal from one or more inertia sensors, or other types sensors detecting a measurement above a preset threshold” wherein it is interpreted as when a collision or a near collision happens, the black box data recorder is automatically activated to retain sensor data).

upon receiving the TSRDS, transfering the recent raw [[vibration]] data from the circular memory buffer to the non-volatile data storage of the monitoring system. 
([Par. 0010], “first cyclic buffer records raw vehicle sensor data on a volatile memory, while a second cyclic buffer records the same vehicle sensor data, as compressed data, on a non-volatile memory (NVM). In a case of a collision or near collision, data in both buffers is available for retrieval. The data in both buffers may also be flushed into a non-volatile (NV) storage for retrieval”

[Par. 0019], “In one embodiment, the event generates a signal to be sent to the cyclic
buffers, causing the data to be flushed into the NVM storage”), wherein: 

	the method causes to be retained in the non-volatile data storage a storage of raw [[vibration]] data for the designated duration of time prior to and including a time of the TSRDS. ([Par. 0033], “Following the occurrence of the event, in one embodiment the recording of the vehicle sensor data is suspended, at least temporarily, to prevent the current data held in the first and second cyclic buffers from being overwritten 314. Provided no power disruption occurred, in response to the event, a signal is sent to the first cyclic buffer and the second cyclic buffer causing the first and second cyclic buffers to flush their contents to the non-volatile storage 316. The raw vehicle sensor data from the first cyclic buffer stored in the non-volatile storage can be accessed to assist in determining the cause of the event” wherein the raw sensor data stored in the non-volatile storage can’t be overwritten and was collected before and at the time of the trigger signal).


	Golov teaches a black box data recorder that retains raw sensor data prior and at the time of triggered event as described above, but does not explicitly disclose to monitoring for event condition, concurrently both an automated event condition and a manual trigger action; receiving vibration data from vibration sensor; the TSRDS being generated at the time of the flight event or after the flight event or the manual trigger action comprising a time of manual triggering;

	However, Horne teaches to monitoring for event condition, concurrently both an automated event condition and a manual trigger action; ([Par. 0020], “the runway takeoff monitor system is manually activated by the pilot or co-pilot. Preferably, in manual activation embodiments, activation by the pilot or co-pilot is part of a take off Standard Operation Procedure (SOP) provided by the flight department to the flight crew. In some embodiments, activation of the runway takeoff monitor system is automatic, such as by the flight computer 102 as shown in FIG. 1, at some point on the taxiway 202 or the runway 204” where this is interpreted as when a recording request is activated automatically or manually by pilot, the runway takeoff monitor system starts recording sensor data at the time of the takeoff event.)

receive vibration data from vibration sensor ([0018], “it will be appreciated that each of the various flight systems100 typically includes one or more sensors. In general, a sensor is a device that measures a physical quantity and converts the measurement into a signal received by a system or the flight computer 102.In general, sensors are used to sense any number of physical quantities, such as light, motion, temperature, magnetic fields, gravitational forces, humidity, vibration, pressure, electrical fields, current, voltage, sound, and other physical aspects of the aircraft or a surrounding environment. Non-limiting examples of sensors include, but is not limited to weight-on-wheel sensors, vibration sensors, air speed sensors, altimeter, gyroscope, inertial reference unit, magnetic compass, navigation instrument sensors, throttle position sensor, pitch, roll and yaw sensors, etc.” wherein it is inherent that received sensor data is stored in a storage.)

the TSRDS being generated at the time of the flight event or after the flight event or the manual trigger action comprising a time of manual triggering; ([Par. 0020], “the runway takeoff monitor system is manually activated by the pilot or co-pilot. Preferably, in manual activation embodiments, activation by the pilot or co-pilot is part of a take off Standard Operation Procedure (SOP) provided by the flight department to the flight crew”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Golov to incorporate the teaching of Horne. The modification would have 

Regarding to claim 15, the combination of Golov and Horne teaches the method of claim 13.
Horne further teaches to receive a plurality of real-time raw vibration data signals from a plurality of respective vibration sensors of the transport vehicle. ([0018], “it will be appreciated that each of the various flight systems100 typically includes one or more sensors. In general, a sensor is a device that measures a physical quantity and converts the measurement into a signal received by a system or the flight computer 102.In general, sensors are used to sense any number of physical quantities, such as light, motion, temperature, magnetic fields, gravitational forces, humidity, vibration, pressure, electrical fields, current, voltage, sound, and other physical aspects of the aircraft or a surrounding environment. Non-limiting examples of sensors include, but is not limited to weight-on-wheel sensors, vibration sensors, air speed sensors, altimeter, gyroscope, inertial reference unit, magnetic compass, navigation instrument sensors, throttle position sensor, pitch, roll and yaw sensors, etc.”)

Claim 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golov and Horne in view of Rayner, Gary A. (US Patent No. US 6,389,340 B1; hereafter Rayner).

Regarding to claim 2, the combination of Golov and Horne teaches the system of claim 1.

The combination of Golov and Horne teaches to receive and retain the received raw sensor data in the non-volatile storage over a duration of time as described in claim 1, but does not explicitly disclose to receive and to store in the non-volatile data storage a received raw [[vibration]] data over a second duration of time starting substantially at the time TSRDS, wherein the sensing system is thereby configured to store in the non-volatile data storage a time-continuous data including substantially all the raw [[vibration]] data detected by the sensor over a time interval from a first time before the time of the flight event to a second time which is a time after the flight event.

However, Rayner teaches to receive and to store in the non-volatile data storage a received raw [[vibration]] data over a second duration of time starting substantially at the time TSRDS, wherein the sensing system is thereby configured to store in the non-volatile data storage a time-continuous data including substantially all the raw [[vibration]] data detected by the sensor over a time interval from a first time before the time of the flight event to a second time which is a time after the flight event.
([Col 4, line 59 – 64], “If CPU 34 determines that the acceleration data exceed a predetermined
threshold that is believed to be indicative of a collision or other event that would warrant investigation, it copies data from the buffer memory to a more permanent non-volatile memory 56, such as Flash memory”

[Col 5, line 10 -22], “the triggering event that causes CPU 34 to terminate data acquisition and copy the contents of DRAM 38 to memory 56, in other embodiments a change in any other monitored sensor signal can similarly be defined as the triggering event. Also, although data acquisition can be terminated upon occurrence of the triggering event, in other embodiments data acquisition may continue after occurrence of the triggering event for some predetermined time interval. Thus, so long as a sufficient amount of pre-event data are retained and not overwritten, additional frames of video data or other sensor data can be gathered during and after the collision and stored in memory 56 following the pre-event data”)



	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Golov and Horne to incorporate the teaching of Rayner. The modification would have been obvious because by monitoring sensor data gathered prior, during and after an event, it allows engineers to conduct a more detailed post-analysis to determine the cause of the event and monitor behavior of vehicle’s components prior, during and after the triggered event.

Claim 8 describes limitations for a method that is similar to the limitation for the system of claim 2. Therefore, it is rejected under 35 USC § 103 for the same reason as described above.

Claim 14 describes limitations for a computer-readable, non-transitory storage medium that is similar to the limitation for the system of claim 2. Therefore, it is rejected under 35 USC § 103 for the same reason as described above.


Claim 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golov and Horne in view of Harris, Patrick Neal (US Patent No. US 8,572,009 B2; hereafter Harris).

Regarding to claim 4, the combination of Golov and Horne teaches the system of claim 3.

The combination of Golov and Horne teaches to receive sensor data from a plurality of sensors and retain received data in a circular buffer memory as described in claim 1 and 3 above, but does not explicitly disclose the system is configured to retain the plurality of real-time raw vibration data signals in a plurality of respective [[circular data buffers]] corresponding to the plurality respective vibration sensors.

However, Harris teaches the system is configured to retain the plurality of real-time raw vibration data signals in a plurality of respective [[circular data buffers]] corresponding to the plurality respective vibration sensors ([Col 5, line 16-22], “A group of vibration data in the groups of vibration data comprises data for vibrations for the system at different frequencies over time. The groups of vibration data for the system are stored in a number of associative memories in a computer system. The health of the system is identified based on the groups of vibration data in the number of associative memories” wherein the “group of vibration data” is acquired from a plurality of vibration sensors).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Golov and Horne to incorporate the teaching of Harris. The modification would have been obvious because by storing a group of sensor data in a number of associative memories, it allows to distinguish data that is collected by different sensors at different frequencies and provide an easier access to a particular set of data during post-analysis.  

Claim 10 describes limitations for a method that is similar to the limitation for the system of claim 4. Therefore, it is rejected under 35 USC § 103 for the same reason as described above.

Claim 16 describes limitations for a computer-readable, non-transitory storage medium that is similar to the limitation for the system of claim 4. Therefore, it is rejected under 35 USC § 103 for the same reason as described above.
	

Claim 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golov, Horne and Harris in view of Rayner.

Regarding to claim 5, the combination of Golov, Horne and Harris teaches the system of claim 4.

Rayner further teaches wherein the system is further configured to generate and retain in the non-volatile data storage the plurality of real-time raw vibration data signals from the plurality of [[vibration]] sensors, each respective raw [[vibration]] data signal being a time-continuous data including substantially all the raw [[vibration]] data detected by each respective sensor over a time interval spanning from before a time of the TSRDS to a second time which is a time after the TSRDS 
([Col 4, line 59 – 64], “If CPU 34 determines that the acceleration data exceed a predetermined
threshold that is believed to be indicative of a collision or other event that would warrant investigation, it copies data from the buffer memory to a more permanent non-volatile memory 56, such as Flash memory”

[Col 5, line 10 -22], “the triggering event that causes CPU 34 to terminate data acquisition and copy the contents of DRAM 38 to memory 56, in other embodiments a change in any other monitored sensor signal can similarly be defined as the triggering event. Also, although data acquisition can be terminated upon occurrence of the triggering event, in other embodiments data acquisition may continue after occurrence of the triggering event for some predetermined time interval. Thus, so long as a sufficient amount of pre-event data are retained and not overwritten, additional frames of video data or other sensor data can be gathered during and after the collision and stored in memory 56 following the pre-event data”

Where it is interpreted as sensor data is recording continuously prior, during, and after the event and being stored in a non-volatile storage memory. 


Claim 11 describes limitations for a method that is similar to the limitation for the system of claim 5. Therefore, it is rejected under 35 USC § 103 for the same reason as described above.

Claim 17 describes limitations for a computer-readable, non-transitory storage medium that is similar to the limitation for the system of claim 5. Therefore, it is rejected under 35 USC § 103 for the same reason as described above.

Claim 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golov and Horne in view of Iwaasa; Shintaro (US Patent No. US 20170148237 A1; hereafter IWAASA) and in further view of Jonsson et al. (Publication No. US 20200228260 A1; hereafter Jonsson).

Regarding to claim 6, the combination of Golov and Horne teaches the system of claim 1.

The combination of Golov and Horne teaches to receive and retain vibration data in the non-volatile data storage as described in claim 1, but does not explicitly disclose to generate and retain in the non-volatile data storage an additional data associated with the raw [[vibration]] data, wherein the additional data comprises at least one of time stamp data correlated with the raw [[vibration]] data.

However, Iwaasa teaches to generate and retain in the non-volatile data storage an additional data associated with the raw [[vibration]] data, wherein the additional data comprises at least one of time stamp data correlated with the raw [[vibration]] data. ([Par. 0348], “when an event occurs, the status data generated before and after occurrence of the event, and the subsequent change data representing a subsequent change occurring during predetermined time after occurrence of the event, and the cumulative number of times of startup and time stamp data at the time of occurrence of the event and at the time of occurrence of the subsequent change can be recorded in association with each other on the data recording unit 127 (nonvolatile memory 14)” where it is interpreted as time stamps, associating with data changes when an event occurs, are recorded in a nonvolatile memory).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Golov and Horne to incorporate the teaching of Iwaasa. The modification would have been obvious because by including a time stamp for each set of data stored in the non-volatile storage, it allows engineers to identify the timeline of received data prior, during and after an event. 
	
	The combination of Golov, Horne and Iwaasa teaches to receive and retain vibration data and additional data associating with timestamp in the non-volatile storage memory as described above, but does not explicitly disclose to generate a data indicative of the [[vibration]] sensor from which the raw [[vibration]] data is received.

	However, Jonsson teaches to generate a data indicative of the [[vibration]] sensor from which the raw [[vibration]] data is received ([Par. 0123], “in some embodiments, the buffer memory may be used to store a plurality of data. Each piece of data of the plurality of data being stored in the buffer may have a number associated therewith. This may be used to identify the particular piece of data within the buffer”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Golov, Horne and Iwaasa to incorporate the teaching 

Claim 12 describes limitations for a method that is similar to the limitation for the system of claim 6. Therefore, it is rejected under 35 USC § 103 for the same reason as described above.

Claim 18 describes limitations for a computer-readable, non-transitory storage medium that is similar to the limitation for the system of claim 6. Therefore, it is rejected under 35 USC § 103 for the same reason as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

	
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668